Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   February 25, 2019

The Court of Appeals hereby passes the following order:

A19I0175. THE COLUMBUS CLINIC, P.C. v. REGINALD A. WILLIAMS.

       Reginald A. Williams sued the Columbus Clinic, P. C. (“the Clinic”) for breach
of contract, claiming he was fired without cause. The parties filed cross-motions for
summary judgment, and the trial court granted the Clinic’s motion and denied
Williams’ motion. Williams appealed, and we reversed. See Williams v. Columbus
Clinic, 332 Ga. App. 714 (773 SE2d 457) (2015). The trial court then conducted a
subsequent hearing, after which it entered an order granting Williams’ motion for
partial summary judgment and denying the Clinic’s motion for summary judgment. The
Clinic seeks interlocutory review of this ruling.
       Pursuant to OCGA § 9-11-56 (h), “[a]n order granting summary judgment on
any issue or as to any party shall be subject to review by appeal.” Here, the Clinic
seeks to challenge that portion of the trial court’s order granting Williams’ motion for
partial summary judgment. “This Court will grant a timely application for interlocutory
review if the order complained of is subject to direct appeal and the applicants have
not otherwise filed a notice of appeal.” Spivey v. Hembree, 268 Ga. App. 485, 486 n.
1 (602 SE2d 246) (2004).
       Accordingly, this interlocutory application is hereby GRANTED. The Clinic
shall have ten days from the date of this order to file a notice of appeal in the trial
court. If the Clinic has already filed a notice of appeal from the order at issue here,
it need not file a second notice. The clerk of the trial court is DIRECTED to include
a copy of this order in the record transmitted to the Court of Appeals.

                                         Court of Appeals of the State of Georgia
                                         Clerk’s Office, Atlanta,____________________
                                                                   02/25/2019
                                                 I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                               , Clerk.